                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


RAVEN GRIFFIN,

                    Petitioner,
      v.                                             Case No. 18-cv-1099-pp

IAN VANCE-CURZEN,
and BRAD SCHIMEL,

                    Respondents.


ORDER DENYING HABEAS PETITION (DKT. NO. 1) AND DISMISSING CASE


      On July 17, 2018 the petitioner, representing herself, filed a petition for

writ of habeas corpus under 28 U.S.C. §2241. Dkt. No. 1. She paid the $5.00

filing fee. The petitioner is not eligible for habeas relief, and the court will

dismiss the petition.

      Under Rule 1(b) of the Rules Governing 2254 Cases and Civil L.R. 9(a)(2),

the court applies the Rules Governing Section 2254 Cases to petitions for a writ

of habeas corpus under 28 U.S.C. § 2241. Chagala v. Beth, No. 15-CV-531,

2015 WL 2345613, at *1 (E.D. Wis. May 15, 2015). Those rules require the

court to review, or “screen” the petition. Rule 4 of the Rules Governing Section

2254 Cases states:

             If it plainly appears from the petition and any attached
      exhibits that the petitioner is not entitled to relief in the district
      court, the judge must dismiss the petition and direct the clerk to
      notify the petitioner. If the petition is not dismissed, the judge must
      order the respondent to file an answer, motion, or other response
      within a fixed time, or to take other action the judge may order.

      There are several problems with the petition. First, the Local Rules for

the Eastern District of Wisconsin require that

                                          1
             [a]ll persons applying for or petitioning for release from
      custody under 28 U.S.C. §2241 or 28 U.S.C. §2254, or moving under
      28 U.S.C. §2255 to challenge a sentence imposed by this Court must
      file their application, petition, or motion with the Clerk of Court
      using the forms available from the Court. The Clerk of Court will
      provide the forms and directions for their preparation without
      charge.

Civil L.R. 9(a) (E.D. Wis.). The petitioner did not prepare her petition on the

form provided by the Eastern District of Wisconsin. Instead, she submitted a

thirty-page petition using her own formatting.

      Next, the petitioner says that she seeks habeas relief under 28 U.S.C.

§2241. Dkt. No. 1 at 1. A federal prisoner who wants to collaterally attack her

sentence usually must seek relief under 28 U.S.C. §2255. Beason v. Marske,

926 F.3d 932, 935 (7th Cir. 2019). The court has checked the Bureau of

Prisons’ inmate locator site, and the petitioner is not in federal custody.

https://www.bop.gov/inmateloc./ (last visited February 10, 2020).

      A “state prisoner who challenges the fact or duration of [her] confinement

and seeks immediate or speedier release” must seek relief under 28 U.S.C.

§2254. Heck v. Humphrey, 512 U.S. 477, 481 (1994); Walker v. O’Brien, 216

F.3d 626, 633 (7th Cir. 2000). If a person is in state custody as a result of a

state court judgment and wants to challenge that custody, the person must do

so under 28 U.S.C. §2254, not 28 U.S.C. §2241. Walker, 216 F.3d at 633

(“Roughly speaking, this makes § 2254 the exclusive vehicle for prisoners in

custody pursuant to a state court judgment who wish to challenge anything

affecting that custody . . . .”). See also, Barnes v. Baldwin, No. 19-cv-00635-

SMY, 2019 WL 3975176 (S.D. Ill. 2019) (dismissing state prisoner’s challenge

to his state criminal conviction because it was improperly brought under

§2241, rather than §2254). The court has checked the Wisconsin Department

of Corrections’ web site, and the petitioner is not in state custody.

                                         2
https://appsdoc.wi.gov/lop/searchbasic.do (last visited February 10, 2020).

Nor is she in the Milwaukee County Jail, www.inmatesearch.mkesheriff.org, or

the Waukesha County Jail, https://www.waukeshacounty.gov/jail-

division/current-inmate-list/ (last visited February 20, 2020).

      Section 2241 is the “general federal habeas corpus statute.” Chazen v.

Marske, 938 F.3d 851, 856 (7th Cir. 2019). Members of the armed forces who

are seeking federal civil review of court-martial convictions may do so under

§2241. Clinton v. Goldsmith, 526 U.S. 529, 537 n.11 (1999). An illegal alien

who is challenging the amount of time she’s been detained pending removal or

deportation may use §2241 to do so. Zadvydas v. Davis, 533 U.S. 678, 687-88

(2001). A person who is in custody “on some authority other than a state-court

judgment” may use §2241 to seek release. See, e.g., Barnes, 2019 WL

3975176, at *2. A federal prisoner may use §2241 to challenge her conviction

or sentence if the remedy under §2255 is “inadequate or ineffective to test the

legality of [her] detention.” 28 U.S.C. §2255(e). It does not appear from the

court’s review of the petition that the petitioner falls into any of these

categories.

      Nor does the petition name the appropriate respondents. Under 28

U.S.C. §2242, a person who files a §2241 petition must name as respondents

“the person who has custody over [him].” The petitioner names two

respondents—Ian Vance-Curzen, who is an assistant district attorney in

Milwaukee County (https://www.wisbar.org/directories/pages/

lawyerprofile.aspx?Memberid=1092906, last visited February 10, 2020), and

Brad Schimel, who currently is a circuit court judge in Waukesha County, and

who at the time the petitioner filed her petition, was the attorney general for




                                         3
the state of Wisconsin. Neither of these individuals are wardens or custodians

of any jail or prison facility.

      It appears that the petitioner is not in anyone’s custody. She listed her

address on the petition as a post office box in Milwaukee. Dkt. No. 1 at 35. As

the court has discussed, it can’t find her in federal prison, state prison or

either the Milwaukee or Waukesha County jails. In the petition, the petitioner

asserted that “custody includes not only physical custody, but also restraints

that are severe, immediate, and not shared by the public generally,” and she

argues that “[a] bail or bond is a restraint for habeas corpus purposes.” Id. at

2.

      As far as the court can tell, the petition alleges that in July 2018—the

time she filed her petition—she was being prosecuted in Milwaukee County

Circuit Court and she felt the prosecution violated the Constitution or laws of

the United States. The petition itself contains pages and pages of vague

allegations about the “state proceedings”—how they are unfair, and how they

have deprived her of her rights. Along with the complaint, she filed what

appears to be (1) police dispatch records and police reports from July of 2016

relating to a strong-arm robbery, dkt. no. 1-1 at 2-6, (2) a page of a transcript

from an unidentified court proceeding, dkt. no. 1-1 at 7; (3) a May 2017

affidavit from the petitioner asserting certain unfair pretrial and trial

proceedings occurring in Milwaukee County Court Case Number

2016CF003074, dkt. no. 1-1 at 8-11; (4) three pages of an unidentified court

transcript (at which Vance-Curzan is identified as the prosecutor), dkt. no. 1-1

at 11-14; (5) a “motion to dismiss” with the caption for Milwaukee County Case

Number 2016CF3074 and signed by the petitioner, dkt. no. 1-1 at 15-24; (6)

another page of Milwaukee police department dispatch records for an event on


                                         4
July 7, 2016, dkt. no. 1-1 at 25; a second motion in Milwaukee County Case

No. 2016CF3074, signed by the petitioner, dkt. no. 1-1 at 26-33; (7) a motion

objecting to non-Article III judicial participation captioned for Milwaukee

County Case No. 2016CF3074, dkt. no. 1-1 at 34-36; and several documents

from the Wisconsin Court of Appeals and the Supreme Court of Wisconsin,

relating to Milwaukee County Case No. 2016CF3074, id. at 37-40.

      The court has reviewed the publicly available docket for Milwaukee

County Case No. 2016CF3074. See State v. Griffin, Milwaukee County Circuit

Court Case No. 16CF003074 (available electronically at

https://wcca.wicourts.gov). That docket shows that on July 9, 2016, a

complaint was filed against the petitioner. The court ordered the petitioner

released on a signature bond on July 10, 2016. On August 2, 2016, the circuit

court allowed the petitioner’s counsel to withdraw and allowed her to represent

herself. As of July 17, 2018—the date the petitioner filed this case in federal

court—the plaintiff was scheduled for trial on July 23, 2018. The state docket

shows that the trial went forward on July 23, 2018, and that on July 25,

2018—eight days after the petitioner filed this petition—the jury returned a

not-guilty verdict in favor of the defendant, and she was acquitted of the

charge.

      So—the petitioner filed this §2241 petition to challenge a state criminal

prosecution that, at the time she filed this petition, was on-going. “[F]ederal

courts must ordinarily abstain from enjoining ongoing state judicial

proceedings that offer an adequate opportunity for review of constitutional

claims.” Olsson v. O’Malley, 352 F. App’x 92, 94 (7th Cir. 2009) (citing Younger

v. Harris, 401 U.S. 37, 43-45 (1971). When she filed this petition, the state

judicial proceeding offered her an adequate opportunity for review of any


                                         5
constitutional violations—in fact, the petitioner frequently used that remedy by

filing motions with the circuit court and with the Supreme Court. If the court

had reviewed the petition the minute the petitioner filed it, the court would

have had to dismiss under the doctrine of Younger abstention.

      The petitioner appears to have believed that a habeas petition was

appropriate because the state court imposed bail conditions. It is true that “the

law of habeas corpus . . . considers a person who is released on bail to be ‘in

custody’ for purposes of testing the legality of the custody via the writ.” Mitchell

v. City of Elgin, 912 F.3d 1012, 1016 (7th Cir. 2019) (citing Burris v. Ryan, 397

F.2d 553, 555 (7th Cir. 1968)). But the petitioner no longer is subject to the

conditions of bail, because she was acquitted on the state charges. So any

argument that she is subject to unlawful bail is moot.

      Finally, the court notes that this is not the first time the petitioner has

tried to challenge the state prosecution in this court. On March 8, 2017, she

filed a §2241 petition, naming Irene Parthum (the original prosecutor,

according to the state docket) and Brad Schimel (whom she identified as “Brad

Schmiel”). Griffin v. Parthum, et al., Case No. 17-cv-338-LA (E.D. Wis.). The

allegations in that petition were the same allegations the petitioner makes in

this one. On April 4, 2018, Judge Adelman dismissed that petition for the

petitioner’s failure to diligently pursue it. Id. at Dkt. No. 22. On May 5, 2017—

two months later—the petitioner filed a petition for a writ of mandamus,

naming the Wisconsin Supreme Court. Griffin v. Wisconsin Supreme Court,

Case No. 17-cv-648-LA (E.D. Wis.). The exhibits she attached to that petition

were the Supreme Court’s decision denying her petition for a writ of error in

Milwaukee County Circuit Court Case No. 2016CF3074 and other documents

from the state case. Id. at Dkt. No. 1-1. Judge Adelman dismissed that petition


                                         6
on July 11, 2017 because he found that the writ of mandamus was not the

appropriate mechanism for the petitioner to use to obtain the relief she wanted.

Id. at Dkt. No. 7. The petitioner also has filed two civil rights cases related to

the criminal prosecution—Griffin v. Milwaukee County Courthouse, et al., Case

No. 18-cv-631-JPS (E.D. Wis.), which Judge J.P. Stadtmueller dismissed on

June 11, 2018 because the state case remained pending at the time she filed it

(Dkt. No. 20 of the civil rights case), and Griffin v. Garcia, 19-cv-1070-PP (E.D.

Wis.), which is pending before this court.

       The petition was premature, because the petitioner filed it while her

criminal prosecution remained pending, and it now is moot, because she no

longer is under any restriction that could be confined as “custody” for habeas

purposes. The court will dismiss the petition and the case.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 528 U.S. 472, 484

(2000). The court declines to issue a certificate of appealability, because no

reasonable jurist could debate that the petitioner’s §2241 petition should be

dismissed as premature and moot.

III.   Conclusion

       The court DENIES the petitioner’s petition for writ of habeas corpus

under 28 U.S.C. §2241. Dkt. No. 1.


                                          7
      The court DECLINES to issue a certificate of appealability.

      The court ORDERS that this case is DISMISSED and will enter judgment

accordingly.

      Dated in Milwaukee, Wisconsin this 11th day of February, 2020.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       8
